Citation Nr: 0600996	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability claimed as 
multiple chemical sensitivity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural History

The veteran served on active duty in the United States Air 
Force from December 1971 to December 1975.

In May 2000, the RO received the veteran's claim of 
entitlement to service connection for a disability claimed as 
multiple chemical sensitivity. The June 2002 rating decision 
denied the veteran's claim. The veteran disagreed with the 
June 2002 rating decision and initiated this appeal. The 
appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in March 2003.

This matter was previously before the Board in March 2004.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) 
for additional development.  That development was completed, 
and the AMC issued a Supplemental Statement of the Case 
(SSOC) in May 2004.  The case was returned to the Board for 
further appellate action.  

In November 2004, the veteran submitted additional evidence 
directly to the Board along with a waiver of consideration of 
that evidence by the RO.  See 38 C.F.R. § 20.1304 (2005).  In 
March 2005, the Board requested an independent medical expert 
(IME) opinion in accordance with 38 C.F.R. § 20.901(d) 
(2005).  The opinion has been provided and has been 
associated with the veteran's VA claims folder.  

Upon receipt of the IME opinion by the Board, a copy was 
provided to the veteran, with a copy to his accredited 
representative, along with a letter which indicated that he 
had the right to submit additional argument and evidence to 
the Board in response to the medical opinion.  By 
correspondence received at the Board in September 2005, the 
veteran submitted a personal statement (also signed by his 
spouse) indicating his disagreement with the medical expert's 
opinion and restating his previously-advanced contentions 
that he suffers from a recognized illness, multiple chemical 
sensitivity, which is related to chemical exposure in 
service.  
The veteran indicated by that correspondence his desire to 
have the expert's opinion and his September 2005 statement 
remanded to the AOJ for consideration prior to a Board 
decision.  

VA regulations provide that any pertinent evidence submitted 
by the veteran without waiver of RO consideration must be 
referred to the RO for review and preparation of a SSOC.  See 
38 C.F.R. § 20.1304 (2005).  Upon review of the additionally 
submitted evidence, that is to say the veteran's September 
2005 statement, the Board finds that it is duplicative of 
evidence previously submitted by and on behalf of the 
veteran.  The veteran's contentions have already been 
considered by the AOJ.  Thus, remanding this case for 
consideration of his letter is unnecessary.

The Board additionally notes that under the recent decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Padgett v. Nicholson, 
19 Vet. App. 84 (2005), the Board has the authority to obtain 
and consider expert medical opinions in compliance with 38 
U.S.C. § 7109(a) without remanding the case for initial RO 
consideration of such evidence, and without obtaining a 
waiver of such initial RO consideration from the veteran.  
Thus, despite the veteran's protestations, the Board will 
proceed to a decision on the merits.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that multiple chemical sensitivity is not a 
medically recognized diagnosis.  


 

CONCLUSION OF LAW

The veteran does not have a currently diagnosed disability 
for which service connection may be granted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
disability claimed as multiple chemical sensitivity.  He 
contends that the claimed multiple chemical sensitivity is 
the result of his exposure to chemicals incident to his 
duties as an 
x-ray technician during service and has led to current 
symptoms such as headaches, rashes and visual disturbances 
are a distinct disability which.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the January 2003 
SOC.  Specifically, the January 2003 SOC detailed the 
evidentiary requirements for service connection.  

Crucially, the Agency of Original Jurisdiction (AOJ) informed 
the veteran of VA's duty to assist him in the development of 
his claim in a letter dated March 23, 2004, whereby the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The March 2004 VCAA 
letter specifically informed the veteran that for records he 
wished for VA to obtain on his behalf "you must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" [Emphasis in original].
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence is in your possession, please 
send it to us."  The Board believes that this request 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
opinion of the veteran's private physician and several 
medical text articles, which will be discussed below.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  The RO obtained a VA medical opinion 
in April 2004, the contents of which will also be discussed 
below.  The report of the medical opinion reflects that a 
medical professional reviewed the veteran's past medical 
history, the opinion of the private treating professional, 
the treatise information submitted by the veteran and 
reviewed 26 other separate resources listed in the opinion in 
reaching a conclusion about appropriate diagnosis.  

The law and VA regulations provide that the Board may obtain 
an advisory medical opinion from an independent medical 
expert (IME opinion) when, as here, in its opinion, a medical 
opinion is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2005).  The necessity of obtaining such 
an opinion is left to the discretion of the Board.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  The Board 
requested such an opinion in March 2005 from an independent 
expert in immunology.  The June 2005 opinion has been 
associated with the veteran's claims folder and its contents 
will be discussed in detail in the analysis section below.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran has been apprised of his 
options for presenting sworn testimony but has not requested 
a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.
Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Analysis

The veteran is seeking service connection for a disability 
which he has denominated as multiple chemical sensitivity and 
which he asserts is characterized by rashes, headaches, 
fatigue, gastrointestinal distress and visual disturbances.  
In essence, he contends that these symptoms, taken as a 
whole, constitute a current disability known as multiple 
chemical sensitivity and that such  was incurred due to 
chemical exposure incident to his duties during service.  

As discussed above, in order for service connection to be 
granted there must exist a current disability.  The veteran 
has contended that such disability, multiple chemical 
sensitivity, in fact exists.    

The veteran has presented a medical opinion from M.H., D.O. 
indicating that the veteran has suffered from headaches, 
rashes, fatigue, gastrointestinal complaints, joint pain and 
visual disturbances.  The Board does not dispute that such 
symptoms exist; the crucial question is whether such a 
constellation of symptoms represents a disease entity.  
Symptoms alone, in the absence of a diagnosed disease entity, 
do not constitute not a disability for which service 
connection can be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [symptoms, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  

The question before the Board, therefore,  is whether or not 
those symptoms comprise a diagnosed medical disability.  
There are of record opinions concerning the existence of 
Multiple Chemical Sensitivity as a viable diagnosis for 
symptoms such as the veteran's.  The Board will divide these 
into evidence in favor of the claim and evidence against.  

In favor of the veteran's claim is the February 2002 opinion 
of M.H., D.O. along with an August 2004 addition to that 
opinion, state that Multiple Chemical Sensitivity is a viable 
medical diagnosis.  The opinion of M.H., D.O. indicates that 
due to unspecified "research" and a review of the veteran's 
service medical records and current treatment, Dr. M.H. 
"confidently" gave him the diagnosis of Multiple Chemical 
Sensitivity.

The veteran himself asserts that his symptoms are 
manifestations of a specific disease entity which he refers 
to as Multiple Chemical Sensitivity.  The Board notes in 
passing that the veteran has been employed for many years as 
a x-ray specialist and as noted elsewhere in this decision 
this was his specialty in the military (and, indeed, is the 
claimed cause of the multiple chemical sensitivity).  As 
such, he is presumed to have has received a certain amount of 
medical training.  Accordingly, his assessment that he 
suffers from a disease known as Multiple Chemical Sensitivity 
is not merely a lay opinion which the Board may disregard as 
not probative.  Compare Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) [lay persons without medical training they 
are not competent to attribute symptoms to a particular cause 
or to otherwise comment on medical matters such as diagnosis] 
with Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an 
expert, a person need not be licensed to practice medicine, 
but just have special knowledge and skill in diagnosing and 
treating human ailments].

The veteran's medical opinion, contained in his various 
statements of record, indicate that based on the veteran's 
knowledge of his own condition, both during service and after 
and based on review of certain medical research, that he has 
determined that his symptoms are attributable to Multiple 
Chemical Sensitivity.  
 
Weighing against this evidence are the April 2004 VA medical 
opinion from A.L., F.N.P., and May 2005 IME opinion, both of 
which specifically find that Multiple Chemical Sensitivity is 
not a disease or disability that has been widely accepted by 
the medical community.  The April 2004 VA medical opinion 
lists 26 independent resources that the family nurse 
practitioner used in reaching her conclusion that multiple 
chemical sensitivity is not a recognized diagnosis.  In 
addition to reviewing the references listed, the opinion also 
relied upon a review of the veteran's service medical records 
and a review of the treatise information submitted by the 
veteran.  

In order to resolve what is obviously a controversial 
question, as was described in the Introduction, the Board 
sought an IME opinion.  See 38 U.S.C.A. § 7109 (West 2002).  
The May 2005 IME opinion was written by Dr. J.B., Professor 
of Medicine at a major state university.  Dr. J.B. also 
reviewed the veteran's complete service medical record and 
the private medical records and opinions associated with the 
veteran's claims folder, as well as the treatise information 
associated with the file.  Like the VA medical opinion, the 
IME opinion noted that there is no International Statistical 
Classification of Diseases, 9th Revision, Clinical 
Modification (ICD-9-CM) code for Multiple Chemical 
Sensitivity.  

Crucially, in the Board's estimation, Dr. J.B. stated as 
follows:

"Multiple chemical sensitivities is not an entity that 
is widely accepted by the medical community.  There is 
no . . . mention of it in any major medical textbook. . 
. .  .  Reports of multiple chemical sensitivity often 
include a great many symptoms with no corroborating 
physical or laboratory findings.  In the case of this 
veteran, I know of no plausible immunologic or 
phsyiologic basis by which his symptoms can be 
attributed to his exposure to radiographic chemicals 
during his military service."

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993). 

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another. See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In this case, there are the opinions rendered by M.H., D.O., 
and the veteran indicating that Multiple Chemical Sensitivity 
is a medically recognized diagnosis and the April 2004 
opinion of A.L., F.N.P. and the June 2005 expert opinion of 
J.B., M.D.  finding to the contrary.  

The Board places greater weight of probative value on the 
2005 IME and the 2004 VA opinions than it does on the 
opinions of the veteran and Dr. M.H. The opinions against the 
claim included a review of numerous credible medical sources.  
The April 2004 opinion in particular provided a list of 
research sources.  Moreover, with respect to the IME, the 
June 2005 opinion was rendered by a physician who is a 
Professor of Medicine at a state university medical school.  
By contrast, the February 2002 private medical opinion and 
its August 2004 supplement were issued by a general 
practitioner.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  

The veteran's medical expertise appears to be confined to 
that of an x-ray technician.  Moreover, even conceding some 
medical knowledge, the Board believes that the veteran's self 
interest renders him less than objective in medical matters 
involving potential monetary benefits from the government.  
See Pond v. West, 12 Vet. App. 341, 346 (1999)

Accordingly, given the expert status of the June 2005 IME, 
the Board places greater weight on that opinion.  The Board 
believes that the key element here is the IME's statement 
that multiple chemical sensitivity is not recognized as a 
disease entity by the majority of the medical community.  The 
Board has no reason to doubt that statement, which appears to 
be consistent with the results of the research undertaken by 
the VA nurse practitioner.  

This is not to say that multiple chemical sensitivity as a 
diagnosis does not have support in certain parts of the 
medical community.  The veteran and his representative have 
submitted four medical articles and papers concerning  
Multiple Chemical sensitivity.  Medical treatise evidence 
can, in some circumstances, constitute competent medical 
evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
may include statements contained in authoritative writings 
such as medical and scientific articles and research reports 
and analyses].  However, the Court has held that medical 
evidence is speculative, general or inconclusive in nature 
cannot support a claim. See Obert, supra; see also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

While these articles suggest a relationship between exposure 
to chemicals and certain symptoms, they do not specifically 
relate to the veteran in particular.  Moreover, they do not 
provide an over arching sense of whether multiple chemical 
sensitivity is accepted as a diagnosis by the larger medical 
community. As such, these articles are of little probative 
value in the instant case.

Indeed, the position statement of the American College of 
Occupational and Environmental Medicine submitted by the 
veteran and his representative in November 2004 specifically 
seems to indicate the absence of an acceptance of Multiple 
Chemical Sensitivity as a disease entity.  Specifically, the 
position statement notes that "ACOEM concurs with many 
prominent medical organizations that evidence does not yet 
exist to differentiate MCS [multiple chemical sensitivity] as 
a distinct entity."  This article is therefore in fact 
evidence against the veteran's claim.  

In summary, the Board has reviewed the medical opinions, the 
treatise information and the other evidence included in the 
file.  For the reasons and bases set out above the greater 
weight of the evidence is placed upon evidence which 
indicates that Multiple Chemical Sensitivity, although having 
some supporters, is not considered by the larger medical 
community to be a distinct disease entity.  The law is clear 
that in the absence of a current disability, VA benefits 
cannot be granted. See Degmetich and Chelte, supra; see also 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence 
of a current disability there can be no finding of service 
connection, and the claim fails on that basis alone.

In conclusion, for the reasons explained above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  Entitlement to service connection for a 
disability claimed as multiple chemical sensitivity is 
accordingly denied.



ORDER

Entitlement to service connection of a disability claimed as 
Multiple Chemical Sensitivity is denied.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


